Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 September 27, 2013 Derivatives House of the Year Credit Suisse An Introduction to Structured Notes September 2013 Topics Important Considerations for Structured Notes Understanding Structured Notes Structured Notes at Credit Suisse Buffered Accelerated Return Equity Securities (BARES) Certificate Plus Securities (Cert Plus) Callable Yield Notes (CYNs) Risk and Suitability Considerations September 2013 2 Important Considerations for Structured Notes Investments in structured notes have certain The sample terms herein are hypothetical and will risks, including direct exposure to the credit risk change depending on the relevant terms of the of Credit Suisse AG (Credit Suisse). Any specific note. Credit Suisse has no obligation to payment an investor would be entitled to receive issue the notes described herein. on the notes is subject to Credit Suisses ability to pay its obligations as they become due. Before Unless otherwise specified, the term Credit you invest, you should read Understanding Suisse is the global marketing brand name for Structured Notes and the applicable Selected the investment banking, private banking and Product Considerations, as well as the relevant wealth management services offering by Credit offering documents related to the specific notes Suisse Group AG subsidiaries and affiliates in which you are considering investing. worldwide. Each legal entity in Credit Suisse Group AG is subject to distinct regulatory Investment suitability must be determined requirements and certain products and services individually for each investor, and the notes may not be available in all jurisdictions where described herein may not be suitable for all such an offer would be unlawful under the investors. The notes described herein should relevant domestic law. Credit Suisse Securities generally be held to maturity as sales prior to (USA) LLC is a regulated broker-dealer. It is not a maturity may result in lower than anticipated chartered bank, trust company or depository returns. This information is not intended to institution. It is not authorized to accept deposits provide and should not be relied upon as or provide corporate trust services and it is not providing accounting, legal, regulatory or tax licensed or regulated by any state or federal advice. Investors should consult with their own banking authority. advisors as to these matters. September 2013 4 Understanding Structured Notes Understanding Structured Notes An Introduction Structured notes are debt obligations of an issuer with fixed maturities and are generally considered to be hybrid securities, combining one or more traditional assets (for example, a bond) and a derivative instrument (for example, a call option) linked to an underlying that adjusts the securitys risk / return profile. Generally, structured notes are not listed on any securities exchange. Credit Suisse (or its affiliates) intends to offer to purchase the notes in the secondary market, but is not required to do so, which may or may not provide enough liquidity to allow you to trade or sell the notes when you wish to do so. Among other factors, over a notes term, the value of the notes in the secondary market will reflect the then-current estimated value determined by reference to Credit Suisses pricing models which include a fixed income component, and individual option components. In the case of an issuer default, claims of structured note investors will typically rank as senior unsecured obligations of the issuer. As such, structured notes generally rank subordinate to senior secured obligations of the issuer, equal to other senior unsecured obligations, and rank above subordinated obligations, convertible debt, and common equity of the issuer. An investment in a structured note is not a direct investment in the underlying, nor does it provide the investor any rights with respect to the underlying (such as dividends or voting rights). In addition, structured note investors take the credit risk of the issuer. Therefore, an investors returns may be substantially different from a direct investment in the underlying. September 2013 6 Understanding Structured Notes An Introduction (contd.) Structured notes are not actively managed; rather they provide passive exposure to a wide range of underlying asset classes. The method of determining investment return scenarios for structured notes is pre-determined, or formulaic, potentially allowing for investors to realize gains based upon a specific investment view expressed. This aspect of structured notes may be useful for investors who are looking to manage potential investment outcomes of an underlying over a specific investment horizon. Structured notes can be tailor-made to address specific investment objectives, taking into consideration market view, time horizon, and desired risk exposure. Structured notes may be linked to one or more underlyings such as equities, indices, exchange traded funds, currencies, commodities, interest rates and specialized indices. September 2013 7 Understanding Structured Notes Possible Uses of Structured Notes Integrating structured notes into portfolio construction may serve to achieve one or more of the following objectives: Control downside risk Control portfolio volatility Provide yield enhancement Provide leveraged exposure Provide access to certain markets and asset classes Structured notes may serve a variety of functions in a traditional portfolio: Capital Preservation: May provide for full or partial repayment of principal amount at maturity, subject to issuer ability to pay its obligations as they become due May provide for current income or upside participation in the underlying May be utilized to introduce riskier asset classes to more conservative portfolios Enhanced Yield: May provide for a yield, which may be higher than prevailing traditional bond rates, in exchange for assuming certain risks In exchange for enhanced yield, investors are exposed to risks, such as the downside risk of the underlying, but not participation in any appreciation of the underlying May also provide for a contingent repayment of principal feature at maturity based on certain conditions September 2013 8 Understanding Structured Notes Possible Uses of Structured Notes (contd) Enhanced Participation: May provide for upside participation in an underlying which is greater than 1:1, either uncapped or subject to a maximum return Downside participation may be 1:1, or provide for a buffer or partial repayment of principal feature May be utilized to enhance range bound market returns, or magnify a longer term bullish outlook, in exchange for assuming certain risks or giving up current yield for a potentially long period of time Access Products: May provide access to markets, or strategies which may otherwise be difficult to access May provide access to indexes which are otherwise not available for direct or indirect investments Risk and return features will vary on a structure by structure basis (i.e., enhanced yield, enhanced participation, partial/contingent repayment of principal) September 2013 9 Structured Notes at Credit Suisse Structured Notes at Credit Suisse Overview Credit Suisse is recognized as one of the largest distributors of structured notes in the world, with a strong presence in the US, Europe and Asia. In the US, Credit Suisse offers structured notes via an SEC registered platform issued by Credit Suisse AG, typically in $1,000 denominations. In the US, Investors can access Credit Suisse structured notes through our distribution partners, including private banks, regional banks, and broker-dealers in the US. (1) Credit Suisse also offers structured notes via a number of other exempt platforms. Please speak to one of our representatives for more information. September 2013 11 Buffered Accelerated Return Equity Securities (BARES) Buffered Accelerated Return Equity Securities Description, Use & Selected Product Considerations Description & Use Selected Product Considerations Provides for either capped or uncapped upside participation An investment in the securities may result in a loss. If the level (with or without leverage), or a fixed payment based on certain of the underlying falls below the buffer, the investor will be fully conditions exposed to the negative performance of the underlying, beyond May be linked to single stocks, equity indices, baskets or other the buffer. asset classes The securities do not pay interest. Partial minimum payment at maturity based on the buffer. If the structure is capped or has a fixed payment percentage 100% [1:1] downside participation beyond the buffer (without the potential to participate beyond such fixed payment May be utilized to reduce portfolio volatility by substituting for percentage), the return on the securities will be limited to such traditional investments cap or such fixed payment percentage, as applicable, regardless of the appreciation in the level of the underlying, May be used to introduce higher risk assets to more which may be significant. conservative portfolios If the structure has more than one underlying, then the return If applicable, leveraged upside participation or fixed payment on the securities will be based on the performance of the lowest may provide opportunity to outperform traditional investments performing underlying. Investor forgoes any rights associated with direct ownership of the underlying (i.e. dividends or voting rights) Any payment on the securities is subject to the credit risk of the issuer. An investment in the securities involves significant risk. Investing in the securities is not equivalent to investing directly in the underlying. For additional considerations, please see Important Considerations for Structured Notes, Understanding Structured Notes and Risk and Suitability Considerations herein. September 2013 13 Buffered Accelerated Return Equity Securities Illustrative BARES Illustrative Terms Hypothetical Returns at Maturity Issuer: Credit Suisse AG % Change from Underlying Redemption Maturity: 2 Years Initial Level to Return Amount per $1,000 Final Level of the principal amount Underlying: Russell 2000 ® Index Underlying Participation Rate: 200% 50.00% 20.00% $1,200 Upside Cap: 20.00% 40.00% 20.00% $1,200 Downside: 10% buffer against underlying depreciation at maturity, with 30.00% 20.00% $1,200 100% [1:1] participation in depreciation below buffer 20.00%
